Exhibit 10.19


FIRST AMENDMENT
TO
EMPLOYMENT AGREEMENT
THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”), by and between
CatchMark Timber Trust, Inc., a Maryland corporation (the “Company”), and Brian
M. Davis (“Executive”), is entered into and effective as of December 31, 2018.
WHEREAS, the Company and Executive have previously entered into that certain
Employment Agreement, dated as of October 30, 2013 (the “Employment Agreement”);
WHEREAS, pursuant to Section 18(c) of the Employment Agreement, the Employment
Agreement may be amended or modified by a written agreement executed by the
Company and Executive; and
WHEREAS, the Company and Executive desire to amend the Employment Agreement as
set forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein and intending to be legally bound hereby, the parties hereto hereby
agree as follows:    
SECTION 1.    Amendment. The Employment Agreement is hereby amended as follows:
A.    Section 1 of the Employment Agreement is hereby amended to provide that
upon expiration of the Renewal Period on December 31, 2018, the Employment
Agreement shall automatically renew for a one-year period ending December 31,
2019 (the “2019 Renewal Period”). The 2019 Renewal Period shall be included in
the definition of “Renewal Period” and “Term” for purposes of the Employment
Agreement.
B.    The following sentence is hereby added to the end of Section 7(c) of the
Employment Agreement:
“Notwithstanding the foregoing, nothing in this Agreement prohibits or restricts
Executive from lawfully: (i) initiating communications directly with,
cooperating with, providing information to, causing information to be provided
to, or otherwise assisting in an investigation by any governmental or regulatory
agency, entity, or official(s) (collectively, “Governmental Authorities”)
regarding a possible violation of any law; (ii) responding to any inquiry or
legal process directed to Executive individually (and not directed to the
Company) from any such Governmental Authorities; (iii) testifying, participating
or otherwise assisting in an action or proceeding by any such Governmental
Authorities relating to a possible violation of law; or (iv) making any other
disclosures that are protected under the whistleblower provisions of any
applicable law.”
SECTION 2.    Effect on Employment Agreement. The Employment Agreement, as
amended by this Amendment, is and shall continue to be in full force and effect,
and is, as hereby


920777

--------------------------------------------------------------------------------




amended, confirmed and ratified. From and after the date hereof, each reference
in the Employment Agreement to “this Agreement”, “hereunder”, “hereof” or other
words of like import shall, except where the context otherwise requires, mean
the Employment Agreement as amended by this Amendment.
SECTION 3.    Counterparts; Facsimile Transmission. This Amendment may be
executed in counterparts, each of which will be deemed an original, and all of
which together will constitute one and the same instrument. Executed
counterparts may be delivered via facsimile or electronic transmission.


[Signature page follows.]









IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.




THE COMPANY:


CATCHMARK TIMBER TRUST, INC.


By:    /s/ Donald S. Moss            
Name: Donald S. Moss
Title: Chairman of Compensation Committee






EMPLOYEE:






/s/ Brian M. Davis    
BRIAN M. DAVIS








2